DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 August 2022, has been entered.

Status of Claims
4.	Applicant’s amendment filed 11 August, 2022, has been entered.  Prior to the amendment, claims 16-30 were pending in the application.  After entry of the amendment, claims 16-30 remain pending; of these, claims 16 and 29 are independent.  All of the currently pending claims have been examined in the present Office action.

Claim Interpretation
5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “advancement planning unit” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	Claims 16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As noted above, the claim limitation “advancement planning unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The “advancement planning unit” is considered to represent a special purpose computer-implemented means-plus-function limitation (as addressed in MPEP 2181 II. B), since the functional language (as recited, for example, in the last 20-21 lines of claim 16) recites highly specialized functionality that could not be performed by a general purpose computer or computer component without special programming.  
As discussed in MPEP 2181 II. B., a special purpose computer-implemented means-plus-function limitation must be supported in the specification by disclosure of the computer (or computing component) and the algorithm that the computer uses to perform the claimed specialized function(s).  This section of the MPEP further establishes that, when the specification fails to disclose such an algorithm, a rejection under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.  In the present case, Applicants’ specification does not disclose an algorithm that the advancement planning unit uses to perform the specialized functions.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

8.	Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In lines 16-17 of claim 16, “the excavation data storage device” lacks proper antecedent basis in the claims (it appears that this should read “the excavation tool data storage device”; see claim 16, line 8).
	Further, in lines 16-17 of claim 16, the recitation “with each of the excavation data storage device” is confusing and does not read properly.  It is not clear whether this language is intended to refer to plural data storage devices or to only a single data storage device (the “each of” language in the recitation suggests that plural data storage devices are being referenced, while the singular form of the phrase “data storage device” contradicts this).  It is pointed out that only a single data storage device is previously recited (see lines 7-9 of claim 1).
	In the last two lines of claim 16, the recitation “is located at the next tool replacement prediction plane” is confusing.  From the context of the claim language, this “next tool replacement prediction plane” does not refer to the same “next tool replacement prediction plane” previously recited (see claim 16, line 26), however the same terminology is used.  It appears that the “next tool replacement prediction plane” recited in the last two lines is referring to a replacement prediction plane that comes after the “next tool replacement prediction plane” recited in line 26.
	In the second to last line of claim 26, the recitation “at least one of a position change the reposition and the replacement of excavation tools”.  It is not clear what is meant by this language.
	In the last two lines of claim 27, “the interpolation” lacks proper antecedent basis in the claims (it appears that claim 27 may be intended to depend from claim 26, rather than from claim 16).
	In line 12 of claim 29, “the position of the tunnel boring machine ...” lacks proper antecedent basis in the claims.
	In line 19 and in line 23 of claim 29, the recitation “when one of the excavation tools is” is confusing because the claim previously recites (in lines 17-18) “one or more of the plurality of excavation tools”; accordingly, it is not clear whether the recitations in lines 19 and 23 are intended to refer to the same “one or more of the plurality of excavation tools” previously recited in lines 17-18 or to some different/additional tool(s).
	In the last line of claim 29, the recitation “is located at the next tool replacement prediction plane” is confusing.  From the context of the claim language, this “next tool replacement prediction plane” does not refer to the same “next tool replacement prediction plane” previously recited (see claim 29, lines 16-17), however the same terminology is used.  It appears that the “next tool replacement prediction plane” recited in the last line is referring to a replacement prediction plane that comes after the “next tool replacement prediction plane” recited in lines 16-17.

Allowable Subject Matter
9.	Claims 16-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
10.	Applicant's arguments submitted with the response filed 11 August 2022, have been fully considered, as addressed below.
Regarding the 35 U.S.C. 112(f)/112(b) rejection set forth in paragraphs 4-6 of the previous Office action (and in paragraphs 5-7 of the present Office action), applicant argues (at pages 7-8 of the response) that the “advancement planning unit” of claim 16 does not represent a special purpose computer-implemented means-plus-function limitation, because the associated functions are capable of being performed on a general-purpose computer.  
Applicant’s argument that the functions in question can be performed by a general purpose computer are misguided. As set forth in MPEP 2181 IIB:

For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f)  the Federal Circuit has stated that "a microprocessor can serve as structure for a computer-implemented function only where the claimed function is ‘coextensive’ with a microprocessor itself." EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 622, citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011). "‘It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.’" EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012). "‘[S]pecial programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer." EON Corp., 785 F.3d at 623 (citations omitted). "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622. Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm.

As pointed out in body of the rejection above, the functional language associated with applicant’s “advancement planning unit” is recited, for example, in the last 20-21 lines of claim 16 and is directed to highly specialized functionality that could not be performed by a general purpose computer or computer component without special programming.  These functions, which include, for example, determining “tool replacement prediction planes” and predetermining “that one or more of the plurality of excavation tools is to be: i) replaced ... or ii ) repositioned”, clearly do not represent functionalities that are “coextensive” with a microprocessor or general purpose computer (as addressed in the MPEP excerpt above).
Applicant further argues (at pages 8-9 of the response) that, even if the advancement planning unit is construed as a special purpose computer, applicant’s disclosure meets the corresponding disclosure requirement.  Applicant points to drawing Fig. 5 and specification paragraphs [0029]-[0040].  A review of these areas reveals that Fig. 5 is a block diagram for a data processing device and that the cited specification paragraphs are merely descriptions of the various components shown in Fig. 5.  Nothing in these areas, however, constitutes an algorithm; e.g., “a finite sequence of steps for solving a logical or mathematical problem or performing a task”; see MPEP 2181 IIB.  Accordingly, the rejection is maintained.

Regarding the 35 U.S.C. 112(b) rejection of claim 26 based on the “quasi-actual status data” language, this rejection has been withdrawn in view of applicant’s arguments, as advanced on page 9 of the response.

The rejections under 35 U.S.C. 103 advanced in the previous Office action are withdrawn in view of applicant’s claim amendments and arguments.  Found to be particularly persuasive was applicant’s argument (on page 11 of the response) that the amended independent claims require that two separate determinations are performed; i.e., a first determination of one or more tool replacement prediction planes and a subsequent second determination, when the tunnel boring machine is at or prior to a next tool replacement prediction plane, as to whether a tool is to be replaced or repositioned.  None of the prior art of record, considered either individually or in proper combination, discloses or suggests making both of these determinations, in combination with the other limitations recited in applicant’s independent claims. 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
                                                                                                                                                                                        

/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                         20 October 2022